     Case 18-14727       Doc 26      Filed 05/07/19 Entered 05/08/19 07:33:03       Desc Main
                                       Document     Page 1 of 1



                            UNITED STATES BANKRUPTCY COURT
                                         FOR THE
                               DISTRICT OF MASSACHUSETTS


 In re                                                 IN PROCEEDINGS UNDER
 GIA PROVANZANO,                                       CHAPTER 7
                            Debtor                     CASE NO. 18-14727-JNF



 MOTION OF DEBTOR TO RE-OPEN CHAPTER 7 BANKRUPTCY CASE FOR THE
   PURPOSE OF DETERMINING DISCHARGEABILITY OF CERTAIN DEBTS

      NOW COMES the Debtor, Gia Provanzano, and hereby moves this Court for an order

reopening the Debtor's Chapter 7 case pursuant to 11 U.S.C. § 350(b) of the Bankruptcy Code

and Rules 5010 and 4007 of the Federal Rules of Bankruptcy Procedure for the purpose of

having the Court decide as to the dischargeability of certain debts. As grounds therefore, the

Debtor hereby states as follows:

1. On December 21, 2018, Debtor filed a voluntary petition for relief under Chapter 7 of the

      Bankruptcy Code in the United States Bankruptcy Court for the District of Massachusetts.

2.                                           private                       National Collegiate

      Student Loan Trust 2006-2, National Collegiate Student Loan Trust 2006-4, National

      Collegiate Student Loan Trust 2007-1, National Collegiate Student Loan Trust 2007-4 and

      certain Educational Loans owed to Navient Solutions, LLC in the aggregate amount of

      more than $110,000.

3. On or about April 3, 2019, this Court issued an Order of Discharge in

      bankruptcy case.

4. Debtor is experiencing a dire financial situation and now seeks to reopen this bankruptcy

                                                       .S.C. § 350(b).
